Exhibit 10.1

December 29, 2012

Thomas Hook, CEO

c/o Greatbatch, Inc.

2591 Dallas Parkway

Frisco, Texas 75034

Dear Tom:

Reference is made to the Employment Agreement between you and Greatbatch, Inc.,
dated effective January 1, 2010 (“Agreement”).

This letter is intended to confirm that you and the Compensation and
Organization Committee of the Company have waived the requirement set forth in
Section 1.3 of the Agreement requiring 12 months’ advance consent to the
automatic extension of the Agreement. The result of this, I am happy to confirm,
is that the term of the Agreement is automatically extended to January 7, 2014.

This letter will also confirm the intent of you and the Committee to discuss a
mutually agreeable revised employment agreement for you, with the objective of
concluding such discussions as soon as possible in 2013.

If this letter does not reflect our agreement, please let me know.

 

Very truly yours,

/s/ Peter H. Soderberg

Peter H. Soderberg, Chairman Compensation & Organization Committee

/s/ Thomas J. Hook

Thomas J. Hook President and Chief Executive Officer